1

EXECUTION COPY


JULY 2015 LUXEMBOURG REAFFIRMATION AGREEMENT dated as of July 28, 2015 (this
“Luxembourg Reaffirmation”), among GRAFTECH INTERNATIONAL HOLDINGS INC. (“GIH”),
GRAFTECH LUXEMBOURG I S.À.R.L. (“Luxembourg Parent” and, together with GIH and
Luxembourg Parent, the “Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A., as
the Administrative Agent and Collateral Agent.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement dated as of February
27, 2015, as amended by the First Amendment thereto dated as of June 26, 2015,
among GrafTech International Ltd. (“GrafTech”), GrafTech Finance Inc.
(“Finance”), Luxembourg Parent, GrafTech Luxembourg II S.à.r.l (“Luxembourg
Holdco”), GrafTech Switzerland S.A. (“Swissco”), the LC Subsidiaries party
thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender (as so
amended, the “Second Restated Credit Agreement”).
WHEREAS, the Reaffirming Parties and the Collateral Agent previously entered
into the Security Documents and certain other Loan Documents, which include, (a)
the Share Pledge Agreement dated as of March 26, 2012, between GIH and the
Collateral Agent, governed by Luxembourg law (the “GIH Share Pledge Agreement”)
and relating to the pledge of 58,061,755 shares (parts sociales) of Luxembourg
Parent held by GIH and representing 100% of the issued share capital of
Luxembourg Parent and (b) the Share Pledge Agreement dated as of March 26, 2012,
between Luxembourg Parent and the Collateral Agent, governed by Luxembourg law
(the “Parent Share Pledge Agreement”) and relating to the pledge of 57,580,400
shares (parts sociales) of Luxembourg Holdco held by Luxembourg Parent and
representing 100% of the issued share capital of Luxembourg Holdco (the Parent
Share Pledge Agreement and the GIH Share Pledge Agreement being collectively
referred to as the “Reaffirmed Documents”);
WHEREAS, GrafTech has advised the Lenders that (a) Brookfield Capital Partners
Ltd. or an affiliate thereof proposes to acquire voting stock in GrafTech in
such an amount as shall result in a Change in Control under the Credit Agreement
and as may result in a Change of Control Repurchase Event under and as defined
in the 2012 Senior Notes Indenture and (b) if such a Change of Control
Repurchase Event shall occur, GrafTech intends to refinance the Senior Notes
tendered pursuant to any offer to repurchase Senior Notes made in connection
with such Change of Control Repurchase Event with Permitted Senior Notes
Refinancing Indebtedness (as defined in the Second Amendment, defined below);
WHEREAS, GrafTech, certain other Loan Parties, the Administrative Agent and the
Required Lenders are entering into the Second Amendment, dated as of the date



J3S/3425885

--------------------------------------------------------------------------------

2

hereof (the "Second Amendment"), to the Second Restated Credit Agreement to
permit the proposed transactions described above;
WHEREAS, the parties hereto intend that (a) the Obligations shall be in all
respects continuing under the Second Restated Credit Agreement, as amended by
the Second Amendment, and (b) the Reaffirmed Documents and the Collateral, or
words of similar import (as defined in any applicable Reaffirmed Document), and
all other assets of the Reaffirming Parties subject to the Liens of the
Reaffirmed Documents, shall continue to secure, support and otherwise benefit
(i) in the case of the GIH Share Pledge Agreement, the CFC Secured Obligations
and the US Secured Obligations, as more fully explained under Article I below,
(as both expressions are defined therein and, in the case of the US Secured
Obligations, including the Obligations in respect of the Term Commitments and
Term Loans newly established thereunder and the Revolving Loans and the
Revolving Commitments, as modified therein), and (ii) in the case of the Parent
Share Pledge Agreement the CFC Secured Obligations (as defined therein); and
WHEREAS, each Reaffirming Party expects to realize substantial direct and
indirect benefits as a result of the Second Amendment becoming effective.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I

Reaffirmation
SECTION 1.01.    GIH Reaffirmation. GIH hereby acknowledges its receipt of a
copy of the Second Amendment and its review of the terms and conditions thereof
and consents to the terms and conditions of the Second Amendment and the
transactions contemplated thereby.
SECTION 1.02.    Reaffirming Parties. Except to the extent unenforceable or
prohibited by applicable law, each Reaffirming Party hereby (a) affirms and
confirms its guarantees, pledges, grants and other commitments under the
Reaffirmed Documents to which it is a party, as applicable, (b) affirms and
confirms its obligations to indemnify and other commitments and obligations
under the Reaffirmed Documents to which it is a party, as applicable, and (c)
agrees that, notwithstanding the effectiveness of the Second Amendment, (i) the
Reaffirmed Documents to which it is a party shall continue to be in full force
and effect, and (ii) all guarantees, pledges, grants and other commitments
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties.

J3S/3425885

--------------------------------------------------------------------------------

3

ARTICLE II

Representations and Warranties
Each Reaffirming Party hereby represents and warrants to each Secured Party as
follows, which representations and warranties shall survive execution and
delivery of this Luxembourg Reaffirmation:
SECTION 2.01.     Organization. GIH is in good standing under the laws of the
State of Delaware, and each Reaffirming Party is duly organized, validly
existing, has all power and authority and all material Governmental Approvals
required for the ownership and operation of its properties and the conduct of
its business as now conducted and as proposed to be conducted and (except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect) is qualified to do business in
every jurisdiction where such qualification is required.
SECTION 2.02.     Authorization; Enforceability. Except to the extent
unenforceable or prohibited by applicable law, this Luxembourg Reaffirmation (a)
is within such Reaffirming Party’s corporate or other organizational powers and
has been duly authorized by all necessary corporate or other organizational and,
if required, stockholder or other equityholder action of each Reaffirming Party,
(b) has been duly executed and delivered by each Reaffirming Party and (c)
constitutes a legal, valid and binding obligation of each Reaffirming Party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
SECTION 2.03.     Loan Document Representations and Warranties. The
representations and warranties of each Reaffirming Party set forth in the Second
Restated Credit Agreement and the other Loan Documents (as supplemented by the
information disclosed in the Perfection Certificate) are true and correct on and
as of the date hereof (i) in the case of the representations and warranties
qualified as to materiality, in all respects and (ii) otherwise, in all material
respects, in each case on and as of the date hereof, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be so true and correct on and
as of such prior date.
ARTICLE III

Miscellaneous
SECTION 3.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Second Restated Credit Agreement. All communications and
notices hereunder to any Reaffirming Party shall be given to it as provided in
Section 9.01 of the Second Restated Credit Agreement.

J3S/3425885

--------------------------------------------------------------------------------

4

SECTION 3.02.     Loan Document. This Luxembourg Reaffirmation is a Loan
Document executed pursuant to the Second Restated Credit Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.
SECTION 3.03.    Successors and Assigns. The provisions of this Luxembourg
Reaffirmation shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
SECTION 3.04.    Counterparts. This Luxembourg Reaffirmation may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Luxembourg Reaffirmation by facsimile or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Luxembourg Reaffirmation.
SECTION 3.05.    No Novation. This Luxembourg Reaffirmation shall not extinguish
the Obligations for the payment of money outstanding under the Second Restated
Credit Agreement or any other Loan Document or discharge or release the Lien or
priority of any Loan Document or any other security therefor or any guarantee
thereof, and the liens and security interests in favor of the Administrative
Agent for the benefit of the Secured Parties securing payment of the Obligations
are in all respects continuing and in full force and effect with respect to all
Obligations. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Second Restated Credit
Agreement or any other Loan Document or instruments guaranteeing or securing the
same, which shall remain in full force and effect, except as modified hereby or
by the Second Amendment or any other instrument executed concurrently herewith.
Nothing expressed or implied in this Luxembourg Reaffirmation shall be construed
as a release or other discharge of GrafTech, Finance or Swissco under the Second
Restated Credit Agreement or any other Loan Party under any Loan Document from
any of its obligations and liabilities thereunder.
SECTION 3.06.    Governing Law; Jurisdiction. %3.This Luxembourg Reaffirmation
shall be governed by, and construed in accordance with, Luxembourg Law.
%3. Any dispute arising in connection with this Luxembourg Reaffirmation,
including with respect to non-contractual claims shall be submitted to the
courts of the district of Luxembourg-City.
%3.Nothing in this Section 3.06 limits the right of the Administrative Agent or
the Collateral Agent to bring proceedings against any Reaffirming Party in any
other court of competent jurisdiction or concurrently in more than one
jurisdiction.



J3S/3425885

--------------------------------------------------------------------------------

5

SECTION 3.07.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Luxembourg Reaffirmation and are not to
affect the construction of, or be taken into consideration in interpreting, this
Luxembourg Reaffirmation.
[Remainder of page intentionally left blank]





J3S/3425885

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Reaffirming Party and the Administrative Agent, for the
benefit of the Secured Parties, have caused this Luxembourg Reaffirmation to be
duly executed by their respective authorized officers as of the day and year
first above written.
GRAFTECH INTERNATIONAL HOLDINGS INC.,
by
 
 /s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: Vice President and Treasurer



GRAFTECH LUXEMBOURG I S.À R.L.,
by
 
/s/ Joel Lee Hawthorne
 
Name: Joel Lee Hawthorne
 
Title: General Manager












[SIGNATURE PAGE TO JULY 2015 LUXEMBOURG REAFFIRMATION AGREEMENT]
J3S/342588



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT,
by
 
/s/ Peter Predun
 
Name: Peter Predun
 
Title: Executive Director






[SIGNATURE PAGE TO JULY 2015 LUXEMBOURG REAFFIRMATION AGREEMENT]
J3S/342588



--------------------------------------------------------------------------------




Acknowledged and accepted:
GRAFTECH LUXEMBOURG II S.À R.L.,
By
 
 /s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: General Manager














[SIGNATURE PAGE TO JULY 2015 LUXEMBOURG REAFFIRMATION AGREEMENT]
J3S/3425885

